NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted February 21, 2013
                                 Decided February 22, 2013

                                            Before

                             FRANK H. EASTERBROOK, Chief Judge 

                             WILLIAM J. BAUER, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 12‐1553

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff‐Appellee,                         Court for the Southern District of Illinois.

       v.                                        No. 3:11‐CR‐30107‐001‐WDS

DARRELL L. STEWART, JR.,                         William D. Stiehl,
    Defendant‐Appellant.                         Judge.

                                          O R D E R

       Darrell Stewart pleaded guilty to three counts of producing, and one count of
possessing, child pornography, after the Federal Bureau of Investigation discovered that he
was sharing over the Internet images of children engaging in sexually explicit conduct. A
search of his house revealed more than 90,000 images stored on several electronic devices.
Stewart’s collection contained images of minors from infants to teens. In producing child
pornography Stewart had recorded video of 5 minor boys, ranging in age from 3 years to 15.
He sexually assaulted 3 of those boys, including 2 who are his cousins.  

       At sentencing the district court calculated a guidelines range of life imprisonment
based on a total‐offense level of 43 and criminal‐history category of III. The court sentenced
No. 12‐1553                                                                                Page 2

Stewart to the statutory maximum of 30 years for each count of producing child
pornography, see 18 U.S.C. § 2251(e), and 10 years for possessing child pornography, see id.
§ 2252(b)(2). The 30‐year terms are concurrent with each other but consecutive to the 10‐year
term, for a total of 40 years.

       Stewart filed a notice of appeal, but his appointed lawyer asserts that the appeal is
frivolous and moves to withdraw under Anders v. California, 386 U.S. 738, 744 (1967).
Stewart has not responded to counsel’s submission, see CIR. R. 51(b), and we limit our
review to the potential issues identified in counsel’s facially adequate brief, see United States
v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002). Stewart has told counsel that he does not want
his guilty pleas set aside, so counsel properly omits discussion about the adequacy of the
plea colloquy and the voluntariness of those pleas. See United States v. Knox, 287 F.3d 667,
671–72 (7th Cir. 2002). 

       Counsel has not identified any basis to dispute the district court’s application of the
sentencing guidelines. That leaves only the possibility of challenging the reasonableness of
the sentence, a claim that counsel correctly labels as frivolous. Stewart faced life
imprisonment under the guidelines, so a prison term of any length would be presumptively
reasonable. See United States v. Craig, 703 F.3d 1001, 1002 (7th Cir. 2012); United States v.
Klug, 670 F.3d 797, 799–800 (7th Cir. 2012); United States v. Tanner, 628 F.3d 890, 908 (7th Cir.
2010). And the record discloses no ground to reject that presumption. 

        Counsel correctly notes that the district judge was not obliged to discuss every
argument in mitigation that Stewart included in his sentencing memorandum. See United
States v. Grigsby, 692 F.3d 778, 791 (7th Cir. 2012). The judge could reject without comment
Stewart’s arguments concerning childhood substance abuse, cooperation with the police,
additional prison time resulting from potential state charges, and his vulnerability to abuse
in prison as a sex offender. We have said repeatedly that district courts do not need to
address stock arguments or general hardships that are not unique to the defendant or to the
crime charged. See, e.g., United States v. Garcia‐Oliveros, 639 F.3d 380, 382 (7th Cir. 2011);
United States v. Hall, 608 F.3d 340, 347 (7th Cir. 2010); United States v. Gary, 613 F.3d 706, 710
(7th Cir. 2010); United States v. Mendoza, 576 F.3d 711, 722 (7th Cir. 2009). 

       The judge did address explicitly Stewart’s principal reasons for seeking a lower
sentence—his history of mental illness and proactive efforts to obtain treatment for that
condition and his substance abuse—but rejected them in light of many aggravating factors,
including Stewart’s repeated victimization of children left in his care by friends and family,
the physical and emotional harm to the victims, the extreme number of images he
possessed, and the likelihood of recidivism. See United States v. Coopman, 602 F.3d 814,
818–19 (7th Cir. 2010); United States v. Haskins, 511 F.3d 688, 696 (7th Cir. 2007). 
No. 12‐1553                                                             Page 3


      The motion to withdraw is GRANTED, and the appeal is DISMISSED.